Citation Nr: 9911595	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95- 24 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1994 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
In August 1994, the RO received a notice of disagreement as 
to the PTSD issue.  A statement of the case was issued in 
August 1994, and a substantive appeal was received in 
February 1995.  The veteran also testified at a personal 
hearing at the RO in February 1995. 


FINDING OF FACT

The record does not include a medical diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

After reviewing the evidence of record, the Board must 
conclude that the veteran's claim is not well-grounded for 
lack of a medical diagnosis of PTSD.  Although the veteran 
may believe he suffers from PTSD, no such diagnosis has been 
rendered by a medical professional.  The Board notes here 
that the veteran failed to report for VA examinations in May 
1995 and May 1998 which were, in part, scheduled to develop 
the medical record as far as his PTSD claim was concerned.  

Although not at issue in the present appeal, the Board also 
notes here and points out to the veteran and to his 
representative that the May 1995 and May 1998 examinations 
were also scheduled to determine whether the veteran suffers 
from schizophrenia (for which he was hospitalized for a 
period in December 1968 which was within one year of his 
discharge from service).    

A review of the veteran's written statements, and the 
transcript from his hearing, held in February 1995, shows 
that he argues that he has PTSD as a result of his service in 
Vietnam.  He argues that he saw combat as a door gunner on a 
helicopter for several weeks, and that his base was shelled 
during the Tet Offensive in early February 1968.  However, 
the Board stresses that there must be a medical diagnosis of 
PTSD as one of the requirements of a well-grounded claim.  
The veteran as a layperson is not competent to offer an 
opinion as to a diagnosis of PTSD.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).  Further, the United States Court of Veterans 
Appeals has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board hereby advises the veteran that in order to well-
ground his PTSD claim there must be a medical diagnosis of 
PTSD and medical evidence linking such disorder to his 
military service.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is not well-grounded.  The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

